UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6390


MICHAEL EDWARD KENNEDY,

                Petitioner - Appellant,

          v.

EDWARD F. REILLY, JR., Chairman, United States Parole
Commission; CRANSTON J. MITCHELL, Commissioner, United
States Parole Commission; PATRICIA K. CUSHWA, Commissioner,
United States Parole Commission; ISAAC FULWOOD, JR.,
Commissioner, United States Parole Commission,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cv-01802-BEL)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se. Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Edward Kennedy, a federal prisoner,                appeals

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2010) petition.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.               Kennedy v. Reilly,

No. 1:09-cv-01802-BEL (D. Md. Mar. 2, 2010).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2